IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1946
                               Filed March 4, 2020


IN THE INTEREST OF K.W., K.W., A.M., and D.M.,
Minor Children,

S.D., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Mary L. Timko,

Associate Juvenile Judge.



      A mother appeals the termination of her parental rights to four children.

AFFIRMED.



      Kaitlin T. Boettcher of Moore, Heffernan, Moeller & Meis, L.L.P., Sioux City,

for appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Maxine Buckmeier of Maxine M. Buckmeier, P.C., Sioux City, attorney and

guardian ad litem for minor children.



      Considered by Mullins, P.J., May, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                          2


MAHAN, Senior Judge.

       A mother appeals the termination of her parental rights to four children, born

in 2014, 2015, 2016, and 2018.1 She contends (1) the State failed to prove the

grounds for termination cited by the juvenile court; (2) the juvenile court should

have granted her additional time to work towards reunification; and (3) termination

was not in the children’s best interests. We affirm.

I.     Background Facts and Proceedings

       This family most recently came to the attention of the department of human

services in September 2018,2 when three-month-old K.W. was admitted to the

emergency room with a traumatic brain injury, including several acute subdural

hemorrhages. K.W. was also malnourished. When questioned about K.W.’s

injury, the mother responded she was unsure what happened but pointed out that

the child’s father, F.M.,3 reported to hospital staff that K.W. fell off the couch two

weeks prior. The father also stated he had thrown K.W. in the air to play with him.

Physicians determined the child had old and new brain injuries, from at least two

incidents, and that he could not have received the injuries from falling from a couch

or being played with. Physicians opined K.W.’s injury was the result of someone

shaking him in a “whiplash” type motion or throwing him with excessive force.




1 The parental rights of children’s fathers were also terminated. They do not
appeal.
2 The department first became involved with the family in 2014, due to alleged drug

use by the mother, which was not confirmed. In 2015, the department
implemented services for the family after A.M. tested positive for marijuana at birth.
In 2017, the department again implemented services for the family upon reports of
domestic violence in the home between the parents.
3 F.M. is the father of the two younger children, and he lives with the family.
                                        3


       When the mother learned there was going to be a search of the family home,

she started screaming and left the hospital. During the search, officers found

marijuana and paraphernalia.        K.W. tested positive for marijuana and

methamphetamine. The older K.W. tested positive for marijuana. The children

were removed from the home and adjudicated in need of assistance.

       The oldest child, D.M., was interviewed about K.W.’s injury.           D.M.

expressed fear of the father and reported that he hurt the mother and the children.

With regard to K.W., D.M. said the father “bust his head right open.” D.M. showed

the therapist what happened to K.W. by picking up a doll and throwing it on the

floor, stating, “Like throw him.” When asked who threw K.W., D.M. consistently

responded the father. D.M. stated the mother saw what happened and did not do

anything.

       The children’s maternal grandmother cared for the children occasionally.

Prior to K.W.’s admission to the hospital, the grandmother expressed concern to

the mother about K.W.’s head and difficulty breathing. The mother said she had

taken K.W. to the hospital and he was fine.       The mother continued to deny

involvement in K.W.’s injury and alleged the grandmother caused the injury to K.W.

The mother also stated D.M. was lying about K.W.’s injury. The mother admitted

the father had dropped K.W. a couple times. The father acknowledged he had to

clean blood off the floor because the children fell. Unexplained marks were found

on the older children.

       The department implemented rehabilitative services, including supervised

visitation, individual and family therapy, substance-abuse evaluation and

treatment, and a psychological evaluation.      The mother’s psychologist noted
                                          4


concerns about the mother’s lack of insight and opined the children were at high

risk for future abuse and neglect if returned to her care. The mother and father

resumed their relationship in March 2019, despite warnings that their relationship

would affect reunification with the children.

        The State filed a petition to terminate the mother’s parental rights in August

2019.    The termination hearing was held over two days in September and

November 2019. The record before the juvenile court indicated the children had

been removed from the mother’s home for over one year, her visits with the

children remained supervised, and she had not made progress to address

concerns about abuse and violence in the home.            The mother continued to

minimize the father’s violence, and she stated she did not believe he would hurt

the children. She requested the children be returned to her care or that she be

given an additional six months to work toward reunification. The department and

guardian ad litem recommended termination of the mother’s parental rights.

        Following the termination hearing, the court entered its order terminating

the mother’s parental rights pursuant to Iowa Code section 232.116(1)(d), (h), (f),

and (i) (2019). The mother appeals.

II.     Standard of Review

        Appellate review of termination-of-parental-rights proceedings is de novo.

In re L.T., 924 N.W.2d 521, 526 (Iowa 2019). Our primary consideration is the

best interests of the children, In re J.E., 723 N.W.2d 793, 798 (Iowa 2006), the

defining elements of which are the children’s safety and need for a permanent

home. In re H.S., 805 N.W.2d 737, 748 (Iowa 2011).
                                         5


III.   Discussion

       The mother challenges the sufficiency of the evidence supporting the

grounds for termination cited by the juvenile court. We may affirm if we find clear

and convincing evidence to support any of the statutory provisions. See In re A.B.,

815 N.W.2d 764, 774 (Iowa 2012).          We will focus on Iowa Code section

232.116(1)(h) and (f), which requires proof of several elements including proof the

children could not be returned to the mother’s custody.

       At the time of the termination hearing, the mother had met some of the case

plan requirements. She completed substance-abuse treatment and had submitted

negative drug tests. But concerns regarding the mother’s mental-health needs and

protective capacity remained addressed. The mother continued to deny knowing

anything about how K.W. was injured, and she maintained that D.M. was lying

about the father’s abuse. But she acknowledged the father had “dropped” the child

and that he had been violent toward her in the past. In September 2019, the

mother stated she did not believe the father would hurt the children. Despite the

mother’s awareness that her protective capabilities were one of the main hurdles

toward reunification with her children, she made no progress to gain insight or

accept responsibility for her decisions. The juvenile court stated:

       While [the mother] has “checked the boxes,” her actions and
       statements continue to put into question her ability to keep her
       children safe from neglect and abuse. She continues to display
       anger and frustration during visits, especially toward [D.M.]. She
       remains in a relationship with the man who has harmed her and her
       children and continues to defend him, if not herself as she failed to
       seek immediate medical attention for [K.W.] and continues to defend
       [F.M.].
               ....
               Participating in services is not enough. There appears to be
       a lack of bonding between [the mother] and the children. She has a
                                        6


      lack of insight, poor judgment, poor knowledge of what Is
      developmentally age-appropriate care, and has engaged in activities
      that are harmful and illegal. Her marijuana usage is the least of the
      issues that exist. She has clearly not addressed her anger. She has
      clearly chosen to protect [F.M.] and herself rather than her children.
      These children would not be safe if returned to the custody of their
      mother now or at any time in the foreseeable future pursuant to Iowa
      Code section 232.102. It is clear to this court that her children are
      not her priority.

      We concur in the court’s finding that the children could not be returned to

the mother’s custody at the time of the termination hearing. Iowa Code section

232.116(1)(h) and (f) was satisfied.

      The mother also claims she should be granted a six-month extension to

work toward reunification. Although the juvenile court observed the mother clearly

loved the children, the court observed that visitation continued to be fully

supervised and no meaningful progress toward reunification had been made:

              Despite services offered/provided, each of these parents has
      been unable or unwilling to stabilize their lifestyles.             The
      circumstances leading to the adjudication of these children continue
      to exist. The risk of harm to these children continues to exist due to
      [the mother] and [F.M.]’s continued failure to acknowledge their part
      in what happened to [K.W.]; their neglect of the children’s emotional,
      physical or financial needs; leaving the children to be cared for by
      known drug users; and exposing the children to verbal/emotional
      abuse, domestic violence and possibly sexual activity/abuse. There
      is clear and convincing evidence that the abuse/neglect posed a
      significant risk to the lives of these children or constituted imminent
      danger to the children. [K.W.] was at risk of death had he not
      received immediate medical attention. All of the children were
      malnourished and underweight. [F.M.] has gone through the motions
      of participating in services, but there is no indication he has
      internalized those services. . . . There is no evidence that would
      indicate these children would not suffer from the same fate if returned
      to the custody of their mother and [F.M.]

      Under these facts and circumstances, we do not find the court erred in

denying the mother’s request for an extension.
                                         7

       Termination also must serve the children’s best interests. See Iowa Code

§ 232.116(2). The mother argues that the children have a “strong connection and

bond” to her and considering their “immediate and future needs,” termination is not

in their best interests. See id. § 232.116(3)(c). The exceptions to termination of

parental rights found under section 232.116(3) are permissive, not mandatory. In

re A.S., 906 N.W.2d 467, 45 (Iowa 2018). For the reasons set forth above, we

conclude termination is in the children’s best interests, and no permissive statutory

exception should be applied to preclude termination. We affirm the decision of the

juvenile court to terminate the mother’s parental rights.

       AFFIRMED.